DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“generator that generates” and “transmitter that transmits” in claim 1;
“shadow remover that performs” and “transmitter transmits” in claim 2;
“shadow information generator that generates” in claim 3;
“shadow information generator that estimates” in claim 4;
“generator uses … to generate” in claim 5;
 “transmitter transmits” in claim 6;

“receiver that receives” and “display image generator that generates” in claim 8;
“display image generator generates” in claim 9;
“display image generator adds” in claim 10;
“receiver receives” and “display image generator generates” in claim 12;
“shadow information generator that generates” and “display image generator adds” in claim 13;
“display image generator generates” in claim 14; and
“receiving, by an image processing apparatus ” and “generating, by the image processing apparatus” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1, 2, 5-10, 12, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matei et al., US PGPUB No. 20180205963 A1, hereinafter Matei, and further in view of Rajagopalan et al., US PGPUB No. 20200037417 A1, hereinafter Rajagopalan.

Regarding claim 1, Matei discloses an image processing apparatus (Matei; a holocam orb and/or hub module (i.e. image processing apparatus) [¶ 0103-0104 and ¶ 0182-0184], as illustrated within Fig. 13 and Fig. 17) comprising: 
a generator that generates two-dimensional image data and depth data on a basis of a three-dimensional model generated from each of viewpoint images of a subject (Matei; the holocam orb and/or hub module (i.e. image processing apparatus), as addressed above, comprises a logic module and/or CPU module (i.e. generator) that generates 2D image data and depth data [¶ 0103-0105] on a basis of a 3D model generated from each of viewpoint images of a subject [¶ 0084-0086]; moreover, 3D geometry of 2D stereo vision [¶ 0072-0074], wherein the 3D data is converted to 2D data [¶ 0076], in association with epipolar geometry [¶ 0081-0083]), the viewpoint images being captured through imaging from a plurality of viewpoints and subjected to a shadow removal process (Matei; the viewpoint images, as addressed above, being captured through imaging from a plurality of viewpoints [¶ 0103-0104] and subjected to a shadow removal process [¶ 0205-0206]; wherein, one or more cameras each take a picture of a real-world scene [¶ 0073-0074 and ¶ 0084]; moreover, removal of bad shadow information [¶ 0209-0210 and ¶ 0212-0214]); and 
a transmitter that transmits the two-dimensional image data and the depth data (Matei; the holocam orb and/or hub module (i.e. image processing apparatus), as addressed above, comprises an implicit transmitter that transmits the 2D image data and the depth data [¶ 0174 and ¶ 0183-0185], as illustrated within Fig. 17, given the sending/receiving of data from the holocam orb [¶ 0182-0183] and communication interface [¶ 0108]).  
Matei fails to explicitly disclose transmitting shadow information being information related to a shadow of the subject.
However, Rajagopalan teaches a transmitter that transmits the two-dimensional image data, the depth data, and shadow information being information related to a shadow of the subject (Rajagopalan; a communications module (i.e. transmitter) [¶ 0040-0041 and ¶ 0044] that communicates/transmits the two-dimensional image data, the depth data, and shadow information being information related to a shadow of the subject [¶ 0053-0055]; wherein, the data communicated is a 2D imaging of shadow data associated with depth information [¶ 0015 and ¶ 0048-0049], as depicted within Figs. 4A-B and Fig. 5B).
Matei and Rajagopalan are considered to be analogous art because both pertain to generating and/or managing data in relation with providing media data, wherein one or more computerized units are utilized in order to produce a visualized effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Matei, to incorporate a transmitter that transmits the two-dimensional image data, the depth data, and shadow information being information related to a shadow of the subject (as taught by Rajagopalan), in order to provide determine and/or extract depth information about objects within an environment (Rajagopalan; [¶ 0002-0004, ¶ 0046, and ¶ 0050]).

Regarding claim 2, Matei in view of Rajagopalan further discloses the image processing apparatus according to claim 1, further comprising a shadow remover that performs the shadow removal process on each of the viewpoint images (Matel; a shadow remover that performs the shadow removal process on each of the viewpoint images [¶ 205-0206]; wherein, a horizontal and vertical direction [¶ 0206] in removing bad depth data [¶ 0210 and ¶ 02013-0214]).
Rajagopalan further teaches wherein the transmitter transmits information related to the shadow removed through the shadow removal process as the shadow information for each of the viewpoints (Rajagopalan; the communications module (i.e. transmitter) [¶ 0040-0041 and ¶ 0044] communicates/transmits information related to the shadow removed through the shadow removal process as the shadow information [¶ 0055-0057] for each of the viewpoints [¶ 0044 and ¶ 0053]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Matel as modified by Rajagopalan, to incorporate wherein the transmitter transmits information related to the shadow removed through the shadow removal process as the shadow information for each of the viewpoints (as taught by Rajagopalan), in order to provide determine and/or extract depth information about objects within an environment (Rajagopalan; [¶ 0002-0004, ¶ 0046, and ¶ 0050]).

Regarding claim 5, Matei in view of Rajagopalan further discloses the image processing apparatus according to claim 1, wherein the generator uses each of pixels of the three-dimensional model as a pixel in a corresponding position on a two-dimensional image (Matei; the logic module and/or CPU module (i.e. generator), as addressed within the parent claim(s), uses each of points/pixels of the 3D model as a point/pixel in a corresponding position on a 2D image [¶ 0075-0077 and ¶ 0084], as illustrated within Fig. 6; moreover, focal point associated with imaging and triangulation to a 3D point [¶ 0078-0080], as illustrated within Fig. 4), thereby to generate the two-dimensional image data that associates two-dimensional coordinates of each of the pixels with image data (Matei; thereby to generate the 2D image data that associates 2D coordinates of each of the points/pixels with image data [¶ 0073 and ¶ 0075-0076], as illustrated within Figs. 3 and 4), and uses each of the pixels of the three-dimensional model as a pixel in a corresponding position on the Matei; the logic module and/or CPU module (i.e. generator), as addressed within the parent claim(s), uses each of the points/pixels of the 3D model as a point/pixel in a corresponding position on the 2D image ¶ 0073 and ¶ 0075-0076], as illustrated within Figs. 3 and 4; moreover, focal point associated with imaging and triangulation to a 3D point [¶ 0078-0080], as illustrated within Fig. 4; such that, each point/pixel of a 3D object is captured upon one or more images [¶ 0073 and ¶ 0084], as illustrated within Figs. 3 and 6), thereby to generate the depth data that associates the two-dimensional coordinates of each of the pixels with a depth (Matei; thereby to generate the depth data that associates the 2D coordinates of each of the points/pixels with a depth [¶ 0075-0077]; moreover, focal point associated with imaging and triangulation to a 3D point [¶ 0078-0080], as illustrated within Fig. 4; wherein, depth data corresponds to a focal distance (i.e. time-of-flight) [¶ 0062-0063, ¶ 0104, and ¶ 0125] in relation  with depth capturing/imaging [¶ 0162 and ¶ 0181-0183]).  

Regarding claim 6,  Matei in view of Rajagopalan further discloses the image processing apparatus according to claim 1, wherein at an end where a display image exhibiting the subject is generated, the three-dimensional model is reconstructed on a basis of the two-dimensional image data and the depth data (Matei; the 3D model is reconstructed on a basis of the 2D image data and the depth data at an end where a display image exhibiting the subject is generated [¶ 0084 and ¶ 0183-0185], as illustrated within Fig. 6 and Fig. 17; wherein, depth data corresponds to a focal distance (i.e. time-of-flight) [¶ 0062-0063, ¶ 0104, and ¶ 0125] in relation with depth capturing/imaging [¶ 0162 and ¶ 0181-0183]; moreover, imaging and triangulation to a 3D point [¶ 0075 and ¶ 0078-0080]), and the display image is generated by projecting the three-dimensional model to projection space being virtual space (Matei; the display image is generated by projecting the 3D model to projection space being virtual space [¶ 0183-0185]; wherein, a projection corresponds to a stereo vision representation [¶ 0072, ¶ 0076-0078, and ¶ 0084], additionally homography [¶ 0081-0083]), and the transmitter transmits projection space data and texture data of the projection space (Matei; the implicit transmitter transmits projection space data and texture data of the projection space [¶ 0174 and ¶ 0183-0185], as illustrated within Fig. 17, given the sending/receiving of data from the holocam orb [¶ 0182-0183] and communication interface [¶ 0108]; moreover, the projection space data and texture data of the projection space [¶ 0073, ¶ 0076-0078, and ¶ 0084], additionally homography [¶ 0081-0083]; and moreover, data of 3D models includes texture information [¶ 0196-0197]), the projection space data being data of a three-dimensional model of the projection space (Matei; the projection space data being data of a 3D model of the projection space [¶ 0073, ¶ 0076-0078, and ¶ 0084], additionally homography [¶ 0081-0083]).
Rajagopalan further teaches the transmitter that transmits data of a space (Rajagopalan; a communications module (i.e. transmitter) that communicates/transmits data of a space [¶ 0040-0042, ¶ 0044, and ¶ 0046-0047]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Matel as modified by Rajagopalan, to incorporate the transmitter that transmits data of a space (as taught by Rajagopalan), in order to provide determine and/or extract depth information about objects within an environment (Rajagopalan; [¶ 0002-0004, ¶ 0046, and ¶ 0050]).

Regarding claim 7, the rejection of claim 7 is addressed within the rejection of claim 1, due to the similarities claim 7 and claim 1 share, therefore refer to the rejection of claim 1 regarding the rejection of claim 7.

	Regarding claim 8,Matei discloses an image processing apparatus (Matei; a holocam orb and/or hub module (i.e. image processing apparatus) [¶ 0103-0104 and ¶ 0182-0184], as illustrated within Fig. 13 and Fig. 17) comprising:
a receiver that receives two-dimensional image data, depth data, and shadow information (Matei; the holocam orb and/or hub module (i.e. image processing apparatus, as addressed above, comprises a logic module and/or CPU module (i.e. receiver) that receives 2D image data, depth data, and implicitly shadow information [¶ 0103-0105]; moreover, capture information [¶ 0062-0063 and ¶ 0065]; wherein, shadow information is implicit given 2D image data and the depth data captures the environment [¶ 0174 and ¶ 0183-0185] which can include shadow information [¶ 0200-0202 and ¶ 0205-0206], and the sending/receiving of data from the holocam orb [¶ 0182-0183] and communication interface [¶ 0108]), the two-dimensional image data and the depth data being generated on a basis of a three-dimensional model generated from each of viewpoint images of a subject (Matei; the 2D image data and the depth data being generated on a basis of a 3D model generated from each of viewpoint images of a subject [¶ 0073, ¶ 0075-0076, and ¶ 0084]), the viewpoint images being captured through imaging from a plurality of viewpoints and subjected to a shadow removal process (Matei; the viewpoint images being captured through imaging from a plurality of viewpoints [¶ 0073, ¶ 0075-0076, and ¶ 0084] and subjected to a shadow removal process [¶ 0205-0206]), the shadow information being information related to a shadow of the subject (Matei; shadow information being information related to a shadow of the subject [¶ 0200-0202 and ¶ 0205-0206], as illustrated within Fig. 20 and Fig. 23); and 
a display image generator that generates a display image exhibiting the subject from a predetermined viewpoint (Matei; the holocam orb and/or hub module (i.e. image processing apparatus, as addressed above, comprises a model builder module (i.e. display image generator) that generates a display image exhibiting the subject from a predetermined viewpoint [¶ 0183-0185]; moreover; holocam viewer [¶ 0170-0172]), using the three-dimensional model reconstructed on a basis of the two-dimensional image data and the depth data (Matei; the 3D model reconstructed on a basis of the 2D image data and the depth data [¶ 0072-0074, ¶ 0181, and ¶ 0184-0185]; moreover, creating a 3D image from 2D images [¶ 0084], as illustrated within Fig. 6).  
Matei fails to explicitly disclose a receiver that receives shadow information.
However, Rajagopalan teaches a receiver that receives two-dimensional image data, depth data, and shadow information (Rajagopalan; a communications module (i.e. receiver) [¶ 0040-0041 and ¶ 0044] that communicates/receives the 2D image data, the depth data, and shadow information [¶ 0053-0055]; wherein, the data communicated is a 2D imaging of shadow data associated with depth information [¶ 0015 and ¶ 0048-0049], as depicted within Figs. 4A-B and Fig. 5B).
Matei and Rajagopalan are considered to be analogous art because both pertain to generating and/or managing data in relation with providing media data, wherein one or more computerized units are utilized in order to produce a visualized effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Matei, to incorporate a receiver that receives two-dimensional image data, depth data, and shadow information subject (as taught by Rajagopalan), in order to provide determine and/or extract depth information about objects within an environment (Rajagopalan; [¶ 0002-0004, ¶ 0046, and ¶ 0050]).

Regarding claim 9, Matei in view of Rajagopalan further discloses the image processing apparatus according to claim 8, wherein the display image generator generates the display image from the predetermined viewpoint by projecting the three-dimensional model of the subject to projection space being virtual space (Matei; the model builder module (i.e. display image generator) generates the display image from the predetermined viewpoint by projecting the 3D model of the subject to projection space being virtual space (i.e. stereo vision representation of the scene via the scene rendering) [¶ 0184-0185]; moreover, stereo vision [¶ 0084] associated with triangulation and/or homography [¶ 0076 and ¶ 0080-0083]).  

Regarding claim 10, Matei in view of Rajagopalan further discloses the image processing apparatus according to claim 9, wherein the display image generator adds the shadow of the subject from the predetermined viewpoint on a basis of the shadow information to generate the display image (Matei; the model builder module (i.e. display image generator), as addressed within the parent claim(s), extends/adds the shadow of the subject from the predetermined viewpoint on a basis of the shadow information [¶ 0196-0197, ¶ 0205-0206, and ¶ 0208-0209] to generate the display image [¶ 0184-0185]).  

Regarding claim 12, Matei in view of Rajagopalan further discloses the image processing apparatus according to claim 9, wherein the receiver receives projection space data and texture data of the projection space (Matei; the implicit receiver receives projection space data and texture data of the projection space [¶ 0174 and ¶ 0183-0185], as illustrated within Fig. 17, given the sending/receiving of data from the holocam orb [¶ 0182-0183] and communication interface [¶ 0108]; moreover, the projection space data and texture data of the projection space [¶ 0073, ¶ 0076-0078, and ¶ 0084], additionally homography [¶ 0081-0083]; and moreover, data of 3D models includes texture information [¶ 0196-0197]), the projection space data being data of a three-dimensional model of the projection space (Matei; the projection space data being data of a 3D model of the projection space [¶ 0073, ¶ 0076-0078, and ¶ 0084], additionally homography [¶ 0081-0083]), and the display image generator generates the display image by projecting the three-dimensional model of the subject to the projection space represented by the projection Matei; the model builder module (i.e. display image generator) generates the display image by projecting the 3D model of the subject to the projection space represented by the projection space data [¶ 0183-0185]; wherein, a projection corresponds to a stereo vision representation [¶ 0072, ¶ 0076-0078, and ¶ 0084], additionally homography [¶ 0081-0083]).  
Rajagopalan further teaches the receiver that receives data of a space (Rajagopalan; a communications module (i.e. receiver) that communicates/receives data of a space [¶ 0040-0042, ¶ 0044, and ¶ 0046-0047]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Matel as modified by Rajagopalan, to incorporate the receiver that receives data of a space (as taught by Rajagopalan), in order to provide determine and/or extract depth information about objects within an environment (Rajagopalan; [¶ 0002-0004, ¶ 0046, and ¶ 0050]).

Regarding claim 13, Matei in view of Rajagopalan further discloses the image processing apparatus according to claim 9, further comprising a shadow information generator that generates the information related to the shadow of the subject on a basis of information related to a light source in the projection space (Matei; a capture device (i.e. shadow information generator) [¶ 0062-0063] that generates the information related to the shadow of the subject on a basis of information related to a (RGB, TOF, and/or LED) light source in the projection space [¶ 200-0202 and ¶ 0205-0206], as illustrated within Fig. 20; moreover, holocam orb/hub corresponding to the capture device (i.e. shadow information generator) [¶ 0182-00184]), wherein the Matei; the model builder module (i.e. display image generator), as addressed within the parent claim(s), extends/adds the generated shadow of the subject to a 3D model of the projection space [¶ 0196-0197, ¶ 0205-0206, and ¶ 0208-0209] to generate the display image [¶ 0183-0185]; wherein, a projection corresponds to a stereo vision representation [¶ 0072, ¶ 0076-0078, and ¶ 0084], additionally homography [¶ 0081-0083]).  

Regarding claim 14, Matei in view of Rajagopalan further discloses the image processing apparatus according to claim 8, wherein the display image generator generates the display image that is to be used for displaying a three-dimensional image or a two-dimensional image (Matei; the model builder module (i.e. display image generator), as addressed within the parent claim(s), generates the display image that is to be used for displaying a 3D image or a 2D image (i.e. stereo vision representation of the scene via the scene rendering) [¶ 0184-0185]; moreover, stereo vision [¶ 0084]).  

Regarding claim 15, the rejection of claim 15 is addressed within the rejection of claim 8, due to the similarities claim 15 and claim 8 share, therefore refer to the rejection of claim 8 regarding the rejection of claim 15.



Claim(s) 3, 4, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matei in view of Rajagopalan as applied to claim(s) 1 and 9 above, and further in view of Iwakiri, US PGPUB No. 20180359458 A1, hereinafter Iwakiri.

Regarding claim 3, Matei in view of Rajagopalan further discloses the image processing apparatus according to claim 1, further comprising a shadow information generator that generates the information from a virtual viewpoint being a position other than camera positions at a time of the imaging (Matei; a capture device (i.e. shadow information generator) [¶ 0062-0063] that generates the information from a virtual viewpoint [¶ 0084-0086] being a position other than camera positions at a time of the imaging [¶ 0087-0088 and ¶ 0091-0093], as illustrated within Figs. 8 and 9; moreover, holocam orb/hub corresponding to the capture device (i.e. shadow information generator) [¶ 0182-00184]).
Matei as modified by Rajagopalan fails to disclose the shadow information from a virtual viewpoint.
However, Iwakiri teaches a shadow information generator that generates the shadow information from a virtual viewpoint being a position other than camera positions at a time of the imaging (Iwakiri; an image generating apparatus (i.e.shadow information generator) that generates the shadow information from a virtual viewpoint [¶ 0134-0136] being a position other than camera positions at a time of the imaging [¶ 0139-0140]; moreover, using a virtual camera [¶ 0037]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Matei as modified by Rajagopalan, to incorporate a shadow information generator that generates the shadow information from a virtual viewpoint being a position other than camera positions at a time of the imaging (as taught by Iwakiri), in order to provide improved imaging in relation with multi-viewpoint capturing (Iwakiri; [¶ 0003-0005]).

Regarding claim 4, Matei in view of Rajagopalan and Iwakiri further discloses the image processing apparatus according to claim 3, wherein the shadow information generator estimates the virtual viewpoint by performing viewpoint interpolation on a basis of the camera positions at the time of the imaging to generate the shadow information from the virtual viewpoint (Matei; the capture device (i.e. shadow information generator), as addressed within the parent claim(s), estimates the virtual viewpoint by performing viewpoint interpolation [¶ 0076-0078 and ¶ 0084-0086] on a basis of the camera positions at the time of the imaging to generate the information from the virtual viewpoint [¶ 0087-0088 and ¶ 0091-0093], as illustrated within Figs. 8 and 9; additionally, homography [¶ 0081-0083]).  
Iwakiri further teaches the shadow information generator estimates the virtual viewpoint by performing viewpoint interpolation on a basis of the camera positions at the Iwakiri; an image generating apparatus (i.e. shadow information generator) processes/estimates the virtual viewpoint by performing viewpoint interpolation on a basis of the camera positions at the time of the imaging to generate the shadow information from the virtual viewpoint [¶ 0136 and ¶ 0139-0140]; wherein, a virtual camera is utilized [¶ 0037]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Matei as modified by Rajagopalan and Iwakiri, to incorporate the shadow information generator estimates the virtual viewpoint by performing viewpoint interpolation on a basis of the camera positions at the time of the imaging to generate the shadow information from the virtual viewpoint (as taught by Iwakiri), in order to provide improved imaging in relation with multi-viewpoint capturing (Iwakiri; [¶ 0003-0005]).
Regarding claim 14, Matei in view of Rajagopalan further discloses the image processing apparatus according to claim 9, wherein the shadow information is information related to the shadow of the subject removed through the shadow removal process for each of the viewpoints (Matei; the shadow information is information related to the shadow of the subject removed through the shadow removal process [¶ 0200-0202, ¶ 0205-0206, and ¶ 0210]), or generated information related to the shadow of the subject from a virtual viewpoint being a position other than camera positions at a time of the imaging.  
Matei as modified by Rajagopalan fails to disclose the shadow removal process for each of the viewpoints.
Iwakiri; the shadow removal process for each of the viewpoints [¶ 0035, ¶ 0136, and ¶ 0139-0140]).
Matei in view of Rajagopalan and Iwakiri are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data, wherein one or more computerized units are utilized in order to produce a visualized effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Matei as modified by Rajagopalan, to incorporate the shadow removal process for each of the viewpoints (as taught by Iwakiri), in order to provide improved imaging in relation with multi-viewpoint capturing (Iwakiri; [¶ 0003-0005]).



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Lloyd Beard whose telephone number is (571)272-5735.  The examiner can normally be reached on Monday - Friday, 8:00 AM - 5: 00 PM, alternate Fridays EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on (571) 272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHARLES LLOYD. BEARD
Examiner
Art Unit 2616



/CHARLES L BEARD/Examiner, Art Unit 2616